DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101	

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claims 14 and 15 are drawn to a computer program element and a computer readable medium. The broadest reasonable interpretation of a claim drawn to the computer program element and computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claims.

Allowable Subject Matter

Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 1, 12 and 13, the most relevant prior art, Fieselmann et al. (US PAP 2017/0231596 A1) teach an apparatus (1) and method for performing error tracking and calibration of a mechanical image acquisition system comprising (see abstract; Figs. 1 and 2; paragraphs 0035-0038 and 0043): an input unit (17); and a processing unit (19), wherein the input unit is configured to acquire at least first and second 2D projection frame sequences (see paragraph 0036) of an examination area of the mechanical image acquisition system (see paragraph at different times using the same mechanical image acquisition system in first and second acquisitions (see abstract; Figs. 1 and 2; paragraphs 0035-0038 and 0043), and to acquire expected calibration data defining an expected calibrated geometry of the mechanical image acquisition system (see paragraphs 0038 and 0043) 

    PNG
    media_image1.png
    651
    499
    media_image1.png
    Greyscale
but fail to explicitly teach or make obvious that the processing unit is configured to apply rigid motion compensation separately to at least the first and second 2D projection sequences and to compare the compensated first and second 2D projection sequences separately to the expected calibrated geometry, to thus generate a first sequence and a second sequence of frame deviation measures representing a geometric deviation of the mechanical image acquisition system from the expected calibrated geometry occurring during the first and second acquisitions, to determine a resemblance between the first sequence of frame deviation measures and the second sequence of frame deviation measures, and, if a resemblance between at least a portion of the first and second sequences of the frame deviation measures is determined, to perform one or more calibration actions as claimed in combination with all of the remaining limitations of the corresponding base claims and any intervening claims.
         
            Claims 2-11 are allowable by virtue of their dependence.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorges et al. (US Patent 10,874,371 B2) teach method and apparatus for online calibration of a medical X-ray device (see abstract; Figs. 1-3; column 3, line 9-65 and column 5, lines 7-42). Node-Langlois et al. (US PAP 2008/0089566 A1; see paragraphs 0011, 0024 and 0094) and Meyer et al. (US PAP 2014/0228678 A1; see abstract; Figs. 1-8; paragraphs 0014, 0026-0032, 0037, 0040-0044 and 0048-0055) teach methods and apparatus for error tracking and calibration of a mechanical image acquisition system. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    February 23, 2022